Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15747810 (filed 01/26/2018, now U.S. Patent #11310852), which is a national stage entry of PCT/JP2016/072902 (international filing date: 08/04/2016) that claims foreign priority to an application of Japan 2015-159142 (filed 08/11/2015).

Drawings
The drawings are not of sufficient quality to permit examination.  For example, there are many figures that are unreadable, which including at least figures 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, and 25.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 3, the term “if”, in the phrase “if the second communication apparatus…”, is vague and indefinite.  It is vague and indefinite because it is questionable whether said condition using the term “if” should be considered.  It is suggested that the term “if” is replaced by “when”.  Similar problem appears in claims 2 and 3.
Claim 1 line 7, the phrase “activity [of the terminal apparatus]” is unclear and ambiguous as to whether it is referred to the “activity [of a terminal apparatus]” as in claim 1 line 3.  If indeed so, it is suggested that --- activity --- be changed to --- the activity ---.
Claim 1 line 9, the phrase “the information” is unclear and ambiguous as to whether it is referred to (a) information related to time interval as in claim 1 line 3, or (b) activity-related information as in claim 1 line 5.  Clarification or correction is respectfully requested.
Claim 3 line 7, the phrase “[receive] the information” is unclear and ambiguous as to whether it is referred to (a) information related to inactivity timer as in claim 3 line 3, or (b) activity-related information as in claim 3 line 4-5.  Clarification or correction is respectfully requested.
Claim 3 line 9, "the activity of the terminal apparatus" has no antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHANG et al. (WO/2015/165120, hereinafter ZHANG, note: corresponding application US20170064769A1 is being used below for rejection citations purposes), in view of DECARREAU et al. (WO/2016/071311, hereinafter DECARREAU, note: corresponding application US20180295670A1 is being used below for rejection citations purposes).

Regarding claim 1, ZHANG teaches a second communication apparatus comprising (in general, see fig. 7-10, in particular, see fig. 7):
a receiver (see at least fig. 2, e.g. entities’ components) configured to 
receive, from a first communication apparatus, information related to time interval for observation of activity of a terminal apparatus if the second communication apparatus is requested to send, from the first communication apparatus, activity-related information related to the terminal apparatus on the second communication apparatus (see at least para. 45-47 along with para. 7, e.g.  SeNB can be configured to send the user inactivity indication to the MeNB after S_inactivityTimer expires), and 
wherein the processor (see at least fig. 2, e.g. entities’ components) is configured to stop observing the activity of the terminal apparatus if a value of the information is 0 (see at least para. 47 and fig. 7, e.g. expiration of the S_inactivityTimer).
ZHANG differs from the claim, in that, it does not specifically disclose a processor configured to observe activity of the terminal apparatus, which is well known in the art and commonly used for proving efficiency in optimization of radio resources.
DECARREAU, for example, from the similar field of endeavor, teaches similar or known mechanism of a processor configured to observe activity of the terminal apparatus (see at least para. 60 in view of fig. 3 and its paragraphs, e.g. monitoring during pendency of the timer), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate DECARREAU into the apparatus of ZHANG for improving efficiency in optimization of radio resources.

Regarding claim 2, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Regarding claim 3, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 3 performs reverse procedures of those of claim 1.  More specifically, it would be the first communication apparatus of claim 3 that performs the reverse receiving from and transmitting to the second communication apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465